UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7638



CHARLES E. BOYLES, JR.,

                                            Petitioner - Appellant,

          versus


COMMONWEALTH   OF  VIRGINIA;    GENE   JOHNSON,
Director of Prisons,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-05-75-7-JCT)


Submitted: December 15, 2005              Decided:   December 22, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Charles E. Boyles, Jr., Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles E. Boyles, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues    a     certificate    of     appealability.        28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find both

that the district court’s assessment of the constitutional claims

is debatable or wrong and that any dispositive procedural rulings

by the district court are also debatable or wrong.                Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Boyles

has not made the requisite showing.             Accordingly, we deny Boyles’s

motion for a certificate of appealability and dismiss the appeal.

We   dispense      with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                        - 2 -